Case 1:13-cv-00442-JJM-PAS Document 56 Filed 12/30/19 Page 1 of 2 PageID #: 860



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA
      Plaintiff,

 v.
                                                               C.A. No. 1:13-cv-00442-JJM-PAS

 STATE OF RHODE ISLAND
      Defendant.

      STATE OF RHODE ISLAND’S RESPONSE TO THE SECTION XIX(3) NOTICE OF
                       THE UNITED STATES OF AMERICA

           Now comes the Defendant, State of Rhode Island and responds to the Section XIX(3)

 notice of the United States as follows:

       1. The State of Rhode Island contests the assertions of the United States of America;

       2. The State of Rhode Island sets forth its position in the attached memorandum;

       3. The State of Rhode Island requests a hearing for this Court to make determinations

           regarding the definition of Substantial Compliance and whether the State meets that

           definition under the ISA.1

                                                Defendant,
                                                By their Attorneys,

                                                /s/ Marc DeSisto
                                                /s/ Kathleen A. Hilton
                                                Marc DeSisto, Esq. (#2757)
                                                Kathleen A. Hilton, Esq. (#9473)
                                                DeSisto Law LLC
                                                60 Ship Street
                                                Providence, RI 02903
                                                marc@desistolaw.com
                                                katie@desistolaw.com




 1
     The United States has asked for a status conference not a hearing.
Case 1:13-cv-00442-JJM-PAS Document 56 Filed 12/30/19 Page 2 of 2 PageID #: 861




                              CERTIFICATE OF SERVICE

        I hereby certify that the within document has been electronically filed with the Court on

 this 30th day of December 2019 and is available for viewing and downloading from the ECF

 system.

        Amy Retsinas Romero, Esq.                            Nicole K. Zeitler, Esq.
        Amy.romero@usdoj.gov                                 Nicole.zeitler@usdoj.gov

        Jillian Lenson, Esq.                                 Victoria L. Thomas, Esq.
        Jillian.Lenson2@usdoj.gov                            Victoria.Thomas@doj.gov

        Lindsey M. Weinstock, Esq.                           William J. Conley, Jr., Esq.
        Lindsey.weinstock@usdoj.gov                          wconley@wjclaw.com

        Mary Ann Carroll, Esq.
        macarroll@hcllawri.com


                                             /s/ Marc DeSisto
